DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,477,898 Buff et al.
Regarding claim 1, Buff teaches a composite material (column 1, lines 15-19) comprising,
a skin material 1 comprising a fiber (fibrous mat) and a flexible polyurethane foam sheet 2 (column 2, lines 1-6) laminated at a front surface thereof on one surface of the skin material (column 4, lines 5-6, before penetration),
wherein the fiber of the skin material is only on the front surface of the flexible polyurethane foam sheet (column 4, lines 5-6, before penetration),
wherein the flexible polyurethane foam sheet has a thickness of 3.175-50.8 mm (1/8 to 2 inches, column 3, lines 5-8) and 

“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 3.175-50.8 mm reads on the claimed range of 3-15 mm, and the taught range of 40-95% compression reads on the claimed range of 5-40% compression.
Buff does not teach the compression over the entire claimed range. However, as Buff satisfies all of the previous limitations, Buff’s materials (polyurethane foam and fibrous skin) are indistinguishable from the claimed materials. Therefore, it is reasonable to expect that Buff’s compression percentage would exist over the entire 100°C to 150°C temperature range. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01 Section I).
Buff does not teach the claimed measurement method. However, the method of measuring the claimed compression is not considered to structurally limit the claim. Note that Applicant has not provided evidence that the claimed method of measuring compression results in a structural difference between Applicant’s composite material and the taught material; see MPEP 2113. As such, Buff is considered to render obvious the claimed compression regardless of the measuring technique. Please note that this applies to all measurement methods in the claims, but will not be repeated below.

Regarding claim 3, Buff teaches that a repetition compression set of the flexible polyurethane foam sheet is 95% or less (column 5, lines 38-60, where the product is compressed for shorter times such that the total compression of 95-40% is not achieved, resulting in a compression of 95% or less, and where repetition would only result in further compression). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 95% or less reads on the claimed range of 10% or less.
Regarding claim 4, Buff teaches that a density of the flexible polyurethane foam sheet is 12.8-96 kg/m3 (0.8-6 lbs/ft3, column 2, lines 65-67). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 12.8-96 kg/m3 reads on the claimed range of 16-60 kg/m3.
Regarding claim 5, Buff teaches that a rebound resilience of the flexible polyurethane foam sheet is 5-60% (column 5, lines 41-44, where 40-95% compression results in a 5-60% resilience). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 5-60% reads on the claimed range of 20% or more.

Regarding claim 14, Buff teaches that the skin material and the flexible polyurethane foam sheet are integrated (column 4, lines 5-6). Please note, claim 14 includes product by process language (flame lamination).  The discussion above tends to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the process of Buff appears to form the same product as that of the instant invention. Applicant may provide evidence proving an unobvious difference between the products.
Response to Arguments
Applicant's arguments filed April 1, 2021, have been fully considered but they are not persuasive.
Applicant argues that Buff does not teach the compression over the entire claimed range. However, as discussed above, this property appears to be inherent to the materials claimed. Applicant may provide evidence showing that the prior art would not exhibit the same properties as the invention. 
Applicant argues that the prior art does not measure the compression in the same way as Applicant. However, the method of measuring does not change the structure of the product such that the method of measuring is material regarding the end result. Applicant may provide evidence that the method of measuring is critical to the invention. 
Applicant argues that Buff does not teach a product where the skin is only present on one side of the foam. However, as discussed above, the skin is present on only one side when the skin is applied to the foam, but has not yet penetrated the material. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781